Citation Nr: 0925409	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Whether the Veteran's daughter, M.M.M., is entitled to 
recognition as a helpless child of the Veteran on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 years.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963 
and from October 1963 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) from a June 2004 rating decision, by the 
Houston, Texas, Regional Office (RO), which denied the 
Veteran's claim for permanent incapacity for self-support of 
his child, M.M.M.  He perfected a timely appeal to that 
decision.  The Veteran appeared and offered testimony at a 
hearing before a Decision Review Officer (DRO) in January 
2007.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran contends that his daughter, M.M.M., is entitled 
to recognition as a "child" of the Veteran on the basis of 
permanent incapacity for self-support prior to reaching the 
age of 18 years.  The child, M.M.M., was born in April 1966 
and turned 18 in April 1984.  The Veteran maintains that 
M.M.M. continues to be under his care and he provides for her 
support.  

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

In pertinent part, 38 U.S.C.A. § 101(4) (A) (West 2002) 
defines a "child" as an unmarried person who is under the 
age of eighteen years, who, before attaining the age of 18 
years, became permanently incapable of self support, or after 
attaining the age of 18, and until completion of education or 
training (but not after attaining the age of 23), is pursuing 
a course of instruction at an approved educational 
institution.  See 38 C.F.R. § 3.57(a) (1) (i)-(iii) (2008).  

In order to be recognized as a "helpless child," a child must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.356 (2008).  The standard 
is that the evidence must show that the child does not have 
the capacity for self-support.  See Bledsoe v. Derwinski, 1 
Vet. App. 32 (1990).  The focus of the analysis must be on 
the child's condition at the time of their 18th birthday in 
order to determine whether the individual is entitled to the 
status of "child."  See Dobson v. Brown, 4 Vet. App. 443,445 
(1993).  

Submitted in support of the Veteran's claim was the report of 
an individual assessment conducted by his daughter's school 
in April and May 1985; it was noted that, at that time, the 
Veteran's daughter was in the 12th grade.  It was noted that 
she had been involved in Special Educational Services since 
first grade, and she was qualified as seriously emotionally 
disturbed.  In January 1981, her diagnostic impression was 
overanxious reaction of adolescents and MBD.  It was reported 
that, information provided by the parents on September 6, 
1984 and by school personnel indicates that she was 
functioning at acceptable levels in adaptive behavior.  There 
was no information that sociological variables adversely 
affect academic performance or school behavior.  Following 
the evaluation, it was determined that M.M.M. qualified as 
seriously emotionally disturbed according to Texas Education 
Agency guidelines.  

Also submitted was a statement from a clinical psychologist, 
Dr. Jack G. Ferrell, dated in August 1986.  Dr. Ferrell 
indicated that the Veteran's daughter had been followed 
intermittently through his office since August 31, 1984, and 
he recently saw her on May 23, 1986.  Dr. Ferrell noted that 
evaluation obviously suggested that "this is a child with 
very significant cognitive and intellectual difficulties as 
well as adaptive lifestyle problems."  

In June 1988, Dr. Ferrell prepared a report for the Social 
Security Administration, wherein he noted that M.M.M. was 
diagnosed with adjustment disorder with mixed disturbance of 
emotions and conduct, borderline intellectual functioning, 
dependent personality, non-specific learning disorder, and 
atypical or mixed organic brain syndrome.  In this report, 
Dr. Ferrell noted that the learning difficulty was first 
noticed when M.M.M. was in first grade, at which point she 
was referred to a doctor who diagnosed her with minimal brain 
dysfunction.  She was then placed in a self-contained class 
for learning disabled children, but her performance has been 
less than expected for her age level.  He noted that she was 
prescribed Ritalin at some time, but she was not taking that 
medicine at the present time.  Dr. Ferrell further noted that 
M.M.M. has been provided medical, educational, and 
psychological assistance for her disorders.  He observed that 
"this child's response to psychotherapy was generally 
positive, but the outcome was very predictable based upon her 
limited ability for adaptive response.  

At his personal hearing at the RO, the Veteran testified that 
his daughter was receiving social security benefits.  He 
maintained that she was determined to have been severely 
mentally disabled back in 1977; he stated that she began 
having problems with learning difficulty in first grade when 
she was 6 years old.  The Veteran indicated that his daughter 
was placed in a special education program at school; he noted 
that while she went to school until she was 19 years old, she 
didn't graduate from school.  The Veteran testified that his 
daughter has been receiving social security benefits based on 
her mental condition since 1988.  


The Board observes that the record indicates that Social 
Security Administration (SSA) records exist which could have 
an impact on the outcome of this appeal.  No attempt has been 
made to obtain the daughter's medical records from SSA.  
These records must be requested prior to Board review of the 
Veteran's claim.  38 C.F.R. § 3.159(c) (2) (2008).  

In this regard, the Board notes that VA regulations provide 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, such as 
the SSA.  VA will end such efforts to obtain records from a 
Federal department or agency, such as SSA, only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile.  See 
38 C.F.R. § 3.159(c) (2).  If the RO is unable to obtain the 
SSA records, or after continued efforts to obtain the SSA 
records it is concluded that it is reasonably certain that 
they do not exist or further efforts to obtain them would be 
futile, the appellant should be notified accordingly.  See 38 
C.F.R. § 3.159(e).  

The Board believes that in light of the current evidence of 
record, there is insufficient medical evidence to make a 
conclusive determination regarding M.M.M.'s condition at the 
time of her 18th birthday, and specifically as to whether it 
caused her to be permanently incapable of self-support.  

There is competent medical opinion that the Veteran's 
daughter is currently incapable of self support by virtue of 
disabilities that began at birth or in childhood.  There is 
no competent opinion as to whether those disabilities 
rendered her incapable of self support prior to reaching the 
age of 18.  Therefore, an examination is necessary.  38 
U.S.C.A. § 5103A (d) (West 2002).  

In light of the above discussion, the Board has concluded 
that additional development is necessary in this appeal.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain a copy of the 
SSA's decision awarding the disability 
benefits to the Veteran's daughter, to 
include and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.  If such 
records are unavailable, obtain a written 
response from SSA indicating that these 
records were lost, destroyed, or were 
otherwise unavailable.  

2.  Upon completion of the above, the 
claims folder should be forwarded to a VA 
examiner for an opinion regarding whether 
M.M.M. was permanently incapacitated from 
self-support prior to reaching age 18.  
Following review of the record pertaining 
to the Veteran's daughter, M.M.M., the 
examiner should provide an opinion as to 
whether M.M.M. was permanently 
incapacitated for self-support prior to 
attaining age 18.  A discussion of the 
complete rationale for all opinions 
expressed should be included in the 
examination report.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




